Citation Nr: 0116912	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Huntington, West Virginia.


FINDING OF FACT

The veteran's bilateral pes planus originated in service.


CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304(d) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that the veteran is not prejudiced 
by its consideration of his claim pursuant to this new 
legislation insofar as the decision herein is fully favorable 
and constitutes a complete grant of the benefit sought, i.e. 
service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that his pes planus originated during 
his active service.  He reports that he had to perform drills 
during training, and that he walked miles during combat, etc.  
He indicates receipt of treatment for flat feet, to include 
prescribed shoe inserts, during service.

Pertinent to the merits of the veteran's case, the Board 
first recognizes that the veteran's service medical records 
are unavailable, presumed to have been lost in a 1973 fire at 
the National Personnel Records Center (NPRC) located in 
St. Louis, Missouri.  The Board notes that VA has made 
multiple attempts to locate/obtain the veteran's service 
records, to include from alternate sources.  Searches made by 
the NPRC and other official channels have been unsuccessful, 
resulting in association only of Surgeon General Office 
records that do not show treatment for pes planus.  

The Board next notes that the veteran is a combat veteran.  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).

The Board does not question the credibility of the veteran's 
report of in-service foot problems or that he received shoe 
inserts as part of in-service treatment.  The record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to generally render his own opinions on 
medical diagnosis causation competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, in Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), the United States Court 
of Appeals for Veterans Claims (Court) held that pes planus 
(flat feet) is a type of condition that lends itself to 
observation by lay witnesses.  See also Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  The veteran is competent to 
report the nature of his foot problems, to include pain on 
activities, and to report receiving inserts during service 
and thereafter.  The record does not contain evidence in 
contradiction of the veteran's reported in-service foot 
problems.

A review of the record shows that the veteran sought 
treatment at a VA facility in 1999.  A December 1999 record 
includes a diagnosis of pes planus, "which may have been 
caused by shoe gear during the time of service."  Also of 
record is a computer-generated progress note dated in October 
1999, which reflects the opinion that the veteran's flat feet 
are more likely than not related to his military service.  

Finally, in April 2000, the veteran presented for a VA 
examination.  He reported having had flat feet since being in 
the military and stated he had been given inserts while on 
active duty.  He reported continuing symptoms causing pain, 
stiffness, swelling and occasional redness after service 
discharge.  The impression was pes planus that the veteran 
had had "for some time."

The law provides that the Secretary shall consider all 
information and lay and medical evidence of record in a case, 
and that when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

The Board emphasizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which service records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As stated, no service medical records are available in this 
case so as to verify the veteran's account of in-service 
treatment.  However, the Board finds the veteran's report of 
problems with flat feet in service credible and consistent 
with the nature of his service.  The veteran's post-service 
history of problems with flat feet is uncontradicted by 
evidence such as any post-service examinations, etc.  
Moreover, the record contains medical opinions relating 
currently diagnosed pes planus to the veteran's credible 
report of in-service flat feet, and/or medical opinion noting 
that the veteran's pes planus has been a long-standing 
problem.  There is no evidence of record dissociating the 
veteran's pes planus from service.  As such, service 
connection for pes planus is warranted.


ORDER

Service connection for bilateral pes planus is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

